Mikoll and Weiss, JJ.,
dissent in part and concur in part and vote to modify in the following memorandum by Mikoll, J. Mikoll, J. (dissenting in part and concurring in part). We agree with the majority that the easements in question did not diminish the value of AMR’s property. The Town of North Hudson, therefore, had justification for refusing to decrease the assessment and for' leaving the assessment intact since the use by AMR had remained unchanged. However, in our opinion, the trial court erroneously found that petitioner had *602not met its burden of proving that the increased tax assessment imposed by the Town of Keene was invalid. Petitioner’s evidence established that the Town of Keene assessed the property in excess of its value after the 1978 sale. It was shown that no additional benefit or value was conferred on the property which would justify an increase in the property tax. Accordingly, the judgment should be modified by reversing so much thereof as dismissed the petition against the Town of Keene. That town’s assessment should be declared invalid for the years in question and the matter should be remitted to the town’s assessors for recomputation of petitioner’s assessment and resultant tax liability.